Title: To James Madison from Daniel Parker, 31 August 1815
From: Parker, Daniel
To: Madison, James


                    
                        Adjt. & Inspr. Genls. office 31st. Augst. 1815.
                    
                    Mr. Graham has just stated that the names of all applicants for vacancies in the army were a few days since transmitted to the President & I now enclose a Register corrected up to this time. The names written in the margin are transfers & appointments by subsequent orders. Something like unofficial assurances of being assigned to vacancies, was given by Mr Dallas to Major G. Humphrys of the late 4th. Infy and brevet Major George McGlassin of the late 15th. as Captains and to Captain E Boardman of the late 26th. as a 1st. Lieut. These cases will claim consideration in the final arrangment and are mentioned at this time that they may not be overlooked in case the vacancies are filled before the President returns to this City.
                    Conformably to a conversation I had with Mr. Crawford before he left this place I am in the habit of informing those who are candidates that the vacancies will not be filled untill the President returns, probably not earlier than October next.
                    The number of vacancies in the several grades is stated in the Memdm. annexed to the register herewith enclosed.
                    
                        D. ParkerAdj. I. Genl.
                    
                